Citation Nr: 1213948	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-35 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical spine discogenic disease.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted the Veteran's claim for an increased rating for a cervical spine disability and assigned a 30 percent rating, effective August 18, 2003.  This rating decision also denied his claim for an increased rating for bilateral hearing loss.

In addition, the Veteran appeals from an October 2005 rating decision which, in pertinent part, denied his request to reopen a claim for service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a March 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Veteran's claim for service connection for PTSD had been previously denied in multiple rating decisions, most recently in a February 1996 rating decision.  However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim without regard to prior decisions on the claim. 38 C.F.R. § 3.156(c) (2011).  In May 2007, the Board received the Veteran's service personnel records, which are pertinent to the claim for service connection for PTSD.  The Board is therefore considering his claim for service connection for PTSD without requiring new and material evidence. 

A February 2011 Decision Review Officer (DRO) decision granted service connection for bilateral upper extremity radiculopathy and assigned a separate rating for extremity, beginning on August 18, 2003.  The Veteran has not filed a notice of disagreement objecting to these determinations and the claims are not before the Board for its consideration.

The issue of entitlement to service connection for a lumbar spine disability were raised by the Veteran in June 1990.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a compensable rating for bilateral hearing loss as well as a service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's cervical spine discogenic disease manifested by subjective complaints of pain with frequent flare-ups and forward flexion of 15 degrees, at worst; there was no evidence unfavorable ankylosis in the cervical spine, incapacitating episodes or doctor prescribed bedrest.





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for cervical spine discogenic disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, 5235-5243 (2011), 5287, 5290 (2002), 5293, 5295 (2002, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a preadjudication October 2003 letter with regards to the claims for an increased rating for his service connected spinal disc condition.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  

The October 2003 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have worsened based upon the author's knowledge and personal observations.  An April 2009 letter notified the Veteran that he may submit statements from his employers.  The April 2009 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim. The timing deficiency with regard to the April 2009 letter was cured by the readjudication of the claim in the February 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317  (Fed. Cir. 2007). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Board notes that the VA examiners did not review the Veteran's claims file prior to the examinations.  However, an examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The reports reflect that the examiners obtained a history from the Veteran and had a full understanding of that history.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Veteran has not alleged that his service connected cervical spine disability has worsened since his last VA examination. 

The Veteran's representative argued that a remand was required to properly adjudicate the instant claim as "neither" VA examiner provided information regarding the number of incapacitating episodes the Veteran experienced each year due to his cervical spine disability.  However, a closer view of these examinations indicates that the Veteran specifically denied such incapacitating episodes.  The clinical evidence is also negative for doctor prescribed bedrest.  The requested remand is therefore not warranted and would unnecessarily delay the Veteran's claim.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

During the March 2012 hearing, the issue on appeal was identified.  The Veteran was asked to describe his current cervical spine symptoms.  The Board therefore has fulfilled its duties under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The criteria relating to spine disorders were amended in September 2002 and 2003, during the course of this appeal.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004).  

The Board is required to consider the claim in light of the former and revised schedular criteria to determine whether an increased disability rating is warranted for the Veteran's cervical spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the periods after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g).

Prior to September 26, 2003, limitation of motion of the cervical spine, a maximum 30 percent rating was warranted when severe.  38 C.F.R. § 4.71a, 5290 (2002).  Favorable ankylosis of the cervical spine warrants a 30 percent rating while unfavorable ankylosis warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5287 (2002).

The Board observes that, although the criteria under former Diagnostic Codes 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range for the spine, the current definition is based on medical guidelines in existence since 1984, and that Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Under the current general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine was 15 degrees or less or where there was favorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  38 C.F.R. § 4.71a; 5237-5242 (2011).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

Under the provisions in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, 5293 (2003). 

The revised criteria, effective September 26, 2003, provide that a 10 percent rating is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; and a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243 (2011).  

For purposes of ratings based upon intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, 5293, Note (1) (2003); 38 C.F.R. § 4.71a, 5243, Note (1) (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Cervical Spine Claim

A March 2004 VA internal medicine examination report reflected the Veteran's account of constant neck pain that traveled into the shoulder.  There was associated numbness and a tingling sensation in the hypothenar as well as the fourth and fifth fingers bilaterally.  This pain was rated as "8/10."  It comes on by itself and was relieved by medication.  He was able to function during periods of aggravation with medication.  Bedrest has not been recommended by a physician.  Physical examination revealed paravertebral muscle tenderness with mild spasms.  This pain radiated into the shoulders on movement.  Flexion was from zero degrees to 40 degrees, extension from zero degrees to 40 degrees, bilateral lateral flexion was from zero degrees to 40 degrees and bilateral rotation was from zero degrees to 70 degrees.  Pain was present at 30 degrees of flexion, 25 degrees of extension, 30 degrees of bilateral flexion and 50 degrees of bilateral rotation.  There was no fatigue, weakness, lack of endurance or incoordination.  There was a mild decline in pinprick and light touch sensation over the bilateral hypothenar as well as the fourth and fifth digits bilaterally.  Motor function in the upper extremities was normal.  Biceps and triceps deep tendon reflexes were 1+ bilaterally.  Cervical spine X-ray revealed advanced degenerative spondylosis and degenerative disc disease from C3 to T1 and facet joint arthritis from C2-C3 and C4-C5.  Following this examination, a diagnosis of cervical spine discogenic disease with sensory and motor neuropathy was made.

In an August 2004 notice of disagreement, the Veteran wrote that he was barely mobile and required a prosthetic cane to ambulate.

A March 2008 VA orthopedic examination reflected the Veteran's reports of episodic neck pain with numbness that radiated down both his arms into his fourth and fifth fingers.  He had difficulty grasping, twisting, writing or cutting with his dominant hand.  The severity of this pain was severe, occurred daily, and lasted between 30 and 60 minutes.  Precipitating factors included the turning of the neck and physical therapy.  Alleviating factors included rest and the use of medications.  During flare-ups, he avoided any strenuous activity, lifting, pushing, pulling or turning his head.  He has not been hospitalized or ordered to maintain bedrest in the past 12 months due to his neck condition.  He used a cane, walker and wheelchair to ambulate.

Physical examination conducted by the March 2008 VA examination revealed atrophy, guarding, pain with motion, tenderness and weakness.  Flexion was from zero degrees to 35 degrees, with pain beginning at 20 degrees and motion to 25 degrees due to pain on repetitive use.  Extension was to 25 degrees, with pain beginning at 15 degrees, and motion to 15 degrees due to pain on repetitive use.  Bilateral lateral flexion was from zero degrees to 20 degrees, with pain beginning at 15 degrees, and motion to 15 degrees due to pain on repetitive use.  Bilateral rotation was from zero degrees to 35 degrees, with pain beginning at 20 degrees, and motion to 25 degrees due to pain on repetitive use.  There was no ankylosis.  The muscle spasm, localized tenderness or guarding was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  His spine was stooped, his head position was normal and his gait was antalgic.  Elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction and thumb opposition were "4/5" bilaterally.  Vibration and position sense were normal while light touch and pinprick were "1/2" bilaterally.  Biceps and triceps jerk were 1+ bilaterally and brachioradialis and finger jerk were absent bilaterally.  An accompanying cervical spine X-ray revealed severe degenerative changes.  Following this examination, a diagnosis of status-post laminectomy of the cervical spine with severe degenerative arthritis was made.

A March 2011 VA orthopedic examination reflected the Veteran's reports of cervical spine stiffness, fatigue, spasms, decreased motion, paresthesias and numbness.  This severe pain was located on the posterior neck and occurred constantly.  Pain was exacerbated by physical activity and was relieved by rest.  During flare-ups, functional impairments included pain with activities such as prolonged sitting, standing, walking, repetitive pushing, pulling, bending and heavy lifting.  Bowel or bladder problems were denied.  

Physical examination conducted by the March 2011 VA examiner revealed mild radiating pain on movement with moderate muscle spasms and mild tenderness.  There was no guarding, weakness, spinal atrophy or spinal ankylosis.  Flexion and extension were to 30 degrees, with pain beginning at 15 degrees and motion to 15 degrees on repetitive use.  Bilateral lateral flexion was to 30 degrees, with pain beginning at 15 degrees and motion to 15 degrees on repetitive use.  Bilateral rotation was to 50 degrees, with pain beginning at 25 degrees and motion to 25 degrees on repetitive use.  Joint function was additionally limited by pain, fatigue, lack of endurance and pain following repetitive use but was not limited by weakness and incoordination.  There was no cervical ankylosis.  Neurologic examination revealed no sensory deficits from C3-C8 based upon pinprick.  There was no motor weakness and bilateral biceps and triceps jerk was 2+.  There were no signs of intervertebral disc syndrome and permanent nerve involvement.  An accompanying cervical spine X-ray revealed spondylosis at multiple levels, moderate disc degenerative at multiple levels and advanced disc degeneration at multiple levels.  Following this examination, a diagnosis of cervical spine spondylosis with moderate degenerative disc disease at C3-4 and advanced degenerative disc disease from C4-5 to C6-7 was made.

During the March 2012 hearing, the Veteran testified that he was not able to rotate his head and felt pain if he moved his head forward.  He was only able to stand up for five minutes before falling down or experiencing excruciating pain.  He took a lot of medication for his neck.

Considering the general formula for rating diseases and injuries of the spine, the evidence of record shows that forward flexion of the cervical spine was measured to be 30 degrees, at worst, and to 15 degrees with pain, at worst.  While the Veteran's cervical spine motion, in degrees, is not to a level to warrant a 30 percent rating under the revised rating formula for spinal disorders, the record reflects the Veteran's reports of pain and frequent flare-ups, his accounts of the functional impact that each has had on his daily activities, and further reflects that the VA examiners observations that the Veteran's gait was antalgic.  Thus, these objective physical findings and the reports by the Veteran, which the Board finds to be both competent and credible, in the aggregate, would tend to justify a favorable comparison with a disability picture that more nearly approximates forward flexion of 15 degrees or less, which contemplates a 30 percent rating under the revised formula for spinal disorders.  This range of motion would also most closely approximate a severe limitation of cervical motion under the former criteria.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45; Deluca, supra.    

Under the former and revised diagnostic codes for intervertebral disc syndrome, the record does not show that the Veteran has experienced a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician.  The Veteran consistently denied being prescribed bedrest by a physician.  A rating in excess of 30 percent under the diagnostic criteria for intervertebral disc syndrome is therefore not warranted.  

The record demonstrates no finding of cervical spine ankylosis on examination and the Veteran has maintained some cervical spine range of motion.  The Board notes that the Veteran currently is in receipt of a separate rating of 10 percent prior to March 31, 2008 and 30 percent beginning on March 31, 2008, for each upper extremity, on the basis of radiculopathy.  Accordingly, an increased rating is not warranted under either the former or current diagnostic criteria.  38 C.F.R. §§ 4.71a, 4.124, 5235-5243, 5287, 5290, 5293, 5295 (2002, 2003, 2011). 

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's cervical spine disability manifested by subjective complaints of pain with frequent flare-ups and forward flexion of 15 degrees, at worst.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  In addition, the Veteran has been retired during the course of the appeal and there was therefore no interference with employment.

As evidence by the record, the Veteran has been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), under 38 C.F.R. § 4.16, since August 18, 2003.  Further consideration of TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for cervical spine discogenic disease is denied.


REMAND

A March 2011 letter to the Veteran indicated that he had a psychiatric examination scheduled later than month.  The text of the July 2011 SSOC indicates that an audiological examination was also scheduled around this time period.  During his March 2012 hearing, the Veteran testified that he did not receive notice of these examinations and that he had moved residences around the time of the scheduled examinations.  The Board notes the mailing address on the March 2011 letter is different than the Veteran's current mailing address.

When a veteran fails to report without good cause for a VA examination scheduled in connection with a claim for which entitlement cannot be established without a current VA examination, a claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  In light of the change in the Veteran's mailing address, the Board finds that there was good cause for his failure to appear for these scheduled examinations.  Consequently, the Board will remand the instant claims for such actions.

In a September 1999 VA treatment note, the Veteran reported that he was receiving mental health treatment at Kaiser Permanente.  The Veteran submitted an appropriate authorization form to allow VA to obtain these records in October 2005.  He also indicated on this completed authorization form that he had been receiving treatment at Kaiser Permanente beginning in 1965 for bipolar disorder.  Treatment records from this facility dated between September 1993 and April 1995 are located in the claims file.

VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall obtain the Veteran's private treatment records from Kaiser Permanente as identified by the Veteran.  Records dated between September 1993 and April 1995 are located in the claims file.  The Veteran is advised that that he may be required to complete an authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the development listed in item numbered 1, the RO/AMC should schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current psychiatric disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has had an acquired psychiatric disorder, including PTSD, at any time since October 2004?  If so, please specify the diagnosis or diagnoses.

b)  For any diagnosed acquired psychiatric disorder (other than PTSD), is it at least as likely as not (50 percent or greater probability) that such a disability had its onset during the Veteran's period of active duty service from May 1951 to March 1962; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the January 1962 diagnosis of situational maladjustment and the April 1962 diagnosis of an adult situational reaction.

c)  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders at any time since October 2004?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is casually linked to the claimed in-service stressor (i.e. work as a clandestine intelligence officer).  The examiner should comment on the January 1962 diagnosis of situational maladjustment and the April 1962 diagnosis of an adult situational reaction.

d)  If psychosis is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., March 1962)?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should schedule the Veteran for a VA audiology examination to determine the severity of his current bilateral hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The functional effects of the hearing loss shold be discussed.

Audiometric testing should be accomplished and the examination report must contain the results of the audiometric testing.  The examiner is asked to provide the pure tone thresholds, in decibels, for the frequencies at 1000, 2000, 3000, and 4000s Hertz, for each ear; provide the pure tone average for each ear; and to provide the speech recognition score, using the Maryland CNC Test, for each ear.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


